                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                          CIVIL CASE NO. 5:17-cv-40-FDW
                    CRIMINAL CASE NO. 5:14-cr-67-FDW-DCK-1

DASHAWN RAQUAN HUNT,                                 )
                                                     )
                                                     )
                      Petitioner,                    )
                                                     )
vs.                                                  )              ORDER
                                                     )
UNITED STATES OF AMERICA,                            )
                                                     )
                  Respondent.                        )
________________________________                     )

       THIS MATTER is before the Court on Petitioner’s motion, through counsel, requesting

that the Court continue holding this action in abeyance, pending a decision by the United States

Supreme Court in United States v. Davis, No. 18-431 (pet’n granted Jan. 4, 2019). (Doc. No. 6).

According to the Petitioner’s motion, the Government does not object to its request. (Id.).

       Based on the reasons given by Petitioner, and without objection by the Government, the

Court concludes that Petitioner’s motion should be granted.

                                            ORDER

       IT IS, THEREFORE, ORDERED that Petitioner’s motion to continue holding this case

in abeyance, (Doc. No. 6), is hereby GRANTED and this matter is hereby held in abeyance

pending the Supreme Court’s decision in United States v. Davis, No. 18-431 (pet’n granted Jan. 4,

2019). Thereafter, counsel for Petitioner shall have 30 days from the date the Supreme Court

issues its decision in Davis in which to supplement the motion to vacate, which was originally

filed pro se by Petitioner. After Petitioner files a memorandum supplementing Petitioner’s motion

to vacate, the Government shall then have 60 days in which to file a response.
                                                1
IT IS SO ORDERED.


                    Signed: March 7, 2019




                                2
